---------------------------




          NOTE: This order is nonprecedential.


  mutteb ~tate5 ~ourt of ~peaI5
      for tbe jfeberaI ~trtutt

                KENNETH D. FARROW,
                  Claimant-Appellant,

                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                        2012-7074


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-2266, Judge William P.
Greene, Jr.


                      ON MOTION


                       ORDER

    Kenneth D. Farrow moves out-of-time for a 60-day ex-
tension of time, until December 17, 2012, to file his reply
brief.

   Upon consideration thereof,
FARROW v. SHINSEKI                                          2
      IT Is ORDERED THAT:

      The motions are granted.

                                 FOR THE COURT


      OCT 19 2012                 /s/ Jan Horbaly
         Date                    Jan Horbaly
                                 Clerk
cc: Kenneth M. Carpenter, Esq.
    Nicholas Jabbour, Esq.
s21                                            .tar3PEALS
                                          u.s.1ME FEDERM. CIRCUITfOR
                                               OCT 19 ZOlZ
                                                    JANHORBALY
                                                      ClERK